I am not willing to concur in the majority opinion, at least until the effect of Rem. Comp. Stat., § 4706 (Laws of 1917, p. 332, § 1), is determined, and it is not discussed therein.
The Bruenn case, 101 Wn. 374, 172 P. 569, was under the law as it existed prior to § 4706. The Rice case, 140 Wn. 189,248 P. 388, simply followed the Bruenn case, supra, and the case of Stovall v. Toppenish School Dist. No. 49,110 Wn. 97, 188 P. 12, without distinction and without referring to § 4706.
This is a most far-reaching decision in its future effect.
Without finally committing myself should the case be heard EnBanc, I dissent. *Page 127